Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 15/822,517 filed on 11/27/2017.  Claims 1-14 are currently pending.
Applicant’s election of Group I, claim 1-13, in the reply filed on 12/08/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 5,634,377) in view of Takayuki et al (JP 2016-125099). This reference is cited in IDS submitted 11/27/17.

Kimura et al do not specify the flexible gear formed by a ferrous material containing at least one or more kinds of elements of Group 4 elements and Group 5 elements in a range from 0.01 percent by mass to 0.5 percent by mass. 
Takayuki et al teach a metal powder (ferrous material) containing at least one or more kinds of elements of Group 4 elements and Group 5 elements in a range from 0.01 percent by mass to 0.5 percent by mass (see Abstract).
It would have been obvious to make the flexible gear of Kimura et al by forming a metal powder (ferrous material) containing at least one or more kinds of elements of Group 4 elements and Group 5 elements in a range from 0.01 percent by mass to 0.5 percent by mass in view of Takayuki et al in order to provide a sintered body with high density (see Abstract).  Furthermore, the examiner takes Official Notice of the selection of any of these known material to form the flexible gear of Kimura et al would be within the level of ordinary skill in the art, see In re Leshin, 125 USPQ 416.
As to claim 2, wherein the ferrous material contains at least one of nickel-chromium-molybdenum steel, maraging steel, and precipitation-hardened stainless steel (see Abstract). 

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658